Case: 19-10649   Document: 00516016452      Page: 1   Date Filed: 09/16/2021




          United States Court of Appeals
               for the Fifth Circuit                           United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 16, 2021
                             No. 19-10649                        Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Felicitas Hernandez Castillo,

                                                  Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 19-10712
                          _____________

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Nicole Deon Goosby,

                                                  Defendant—Appellant,
Case: 19-10649       Document: 00516016452             Page: 2      Date Filed: 09/16/2021

                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237


                                consolidated with
                                  _____________

                                     No. 19-10821
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Nelson Guevara-Bonilla,

                                                                Defendant—Appellant,

                                consolidated with
                                  _____________

                                     No. 19-11220
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   John Russell,

                                                                Defendant—Appellant,




                                              2
Case: 19-10649       Document: 00516016452             Page: 3      Date Filed: 09/16/2021

                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237


                                consolidated with
                                  _____________

                                     No. 19-11224
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Alfonso Hoyos, III,

                                                                Defendant—Appellant,

                                consolidated with
                                  _____________

                                     No. 19-11241
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Miguel Lopez-Campos,

                                                                Defendant—Appellant,




                                              3
Case: 19-10649       Document: 00516016452             Page: 4      Date Filed: 09/16/2021

                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237


                                consolidated with
                                  _____________

                                     No. 19-11265
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Devon Wright-Nasalski,

                                                                Defendant—Appellant,

                                consolidated with
                                  _____________

                                     No. 19-11290
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Ignacio Tarin-Valerio, Jr.,

                                                                Defendant—Appellant,




                                              4
Case: 19-10649       Document: 00516016452             Page: 5      Date Filed: 09/16/2021

                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237


                                consolidated with
                                  _____________

                                    No. 20-10026
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Harold Richard Cantrell, Jr.,

                                                                Defendant—Appellant,

                                consolidated with
                                  _____________

                                    No. 20-10037
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Pedro Ramos-Quezada,

                                                                Defendant—Appellant,




                                              5
Case: 19-10649       Document: 00516016452             Page: 6      Date Filed: 09/16/2021

                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237


                                consolidated with
                                  _____________

                                     No. 20-10237
                                   _____________

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Jose Luis Zamudio,

                                                                Defendant—Appellant.


                    Appeals from the United States District Court
                          for the Northern District of Texas
                              USDC Nos. 4:19-CR-28-1;
                      4:12-CR-170-1; 4:19-CR-24-1; 4:17-CR-37-1;
                     4:19-CR-127-1; 4:19-CR-78-1; 4:19-CR-37-1;
                    4:12-CR-130-1; 4:19-CR-192-1; 4:19-CR-180-1;
                                    4:19-CR-299-1


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
           These eleven consolidated cases present the following question:
   whether the district court’s oral pronouncements at sentencing conflict with


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                              6
Case: 19-10649       Document: 00516016452             Page: 7      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

   the conditions of supervised release in its judgments of conviction. See
   United States v. Diggles, 957 F.3d 551 (5th Cir. 2020) (en banc), cert. denied,
   141 S. Ct. 825 (2020). The district court’s conditions of supervised release,
   which it incorporated by reference during each defendant’s sentencing
   hearing, mirrored standard conditions enumerated in prior versions of the
   Sentencing Guidelines. But when the Guidelines’ conditions were modified
   in 2016, the district court’s were not, so they diverged. The defendants
   assert on appeal that the district court’s oral pronouncements and written
   judgments therefore improperly conflict under Diggles, and that the
   offending conditions should be struck from their sentences. We dismiss one
   appeal that is now moot, 1 and as we explain below, we modify the sentences
   to strike one of the challenged conditions and otherwise affirm.
                                             I.
           In each of these cases, the district court announced at the defendants’
   sentencing hearings that it would impose the “standard conditions” of
   supervised release. The subsequent written judgments contained the court’s
   “standard” conditions, which reflected those contained in pre-2016 versions
   of the Sentencing Guidelines. These differed from the post-2016 Guidelines’
   standard conditions of supervised release.
          The defendants challenge four conditions of supervised release. First,
   the “shall-not-frequent” condition of supervised release: “The defendant
   shall not frequent places where controlled substances are illegally sold, used,




           1
           In one of the appeals, No. 19-10821, defendant Nelson Guevara-Bonilla has
   completed his term of supervised release; his claims are thus moot.




                                              7
Case: 19-10649          Document: 00516016452             Page: 8      Date Filed: 09/16/2021




                                           No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                        20-10037, 20-10237

   distributed, or administered.” 2            This language was once included in
   § 5D1.3(c) of the Guidelines but was deleted in 2016.                     See U.S.S.G.
   § 5D1.3(c) (2015).
           The second challenged condition in the district court’s written
   judgment is the “paraphernalia” condition, which provides that:
           [t]he defendant shall refrain from excessive use of alcohol and
           shall not purchase, possess, use, distribute, or administer any
           narcotic or other controlled substance, or any paraphernalia
           related to such substances, except as prescribed by a physician.
   (Emphasis added). 3          This condition is not included in the post-2016
   Sentencing Guidelines. Instead, pertinent standard conditions in the post-
   2016 Guidelines state:
           The defendant shall not commit another federal, state or local
           offense . . . .
           The defendant shall not unlawfully possess a controlled
           substance . . . . [and]
           The defendant shall refrain from any unlawful use of a
           controlled substance . . . .
   U.S.S.G. §§ 5D1.3(a)(1), (2), (4).
           The third challenged condition in the written judgment is the
   “reporting” condition:




           2
             This condition is challenged by Felicitas Castillo, John Russell, Alfonso Hoyos,
   Miquel Lopez-Campos, Devon Wright-Nasalki, Ignacio Tarin-Valerio, and Harold
   Cantrell.
           3
               Nicole Goosby challenges the emphasized provision contained in this condition.




                                                 8
Case: 19-10649          Document: 00516016452              Page: 9       Date Filed: 09/16/2021




                                            No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                        20-10037, 20-10237

           The defendant shall report to the U.S. Probation Officer and
           shall submit a truthful and complete written report within the
           first five (5) days of each month.
   Cf. U.S.S.G. § 5D1.3(c)(2) (2015). 4 In the post-2016 Guidelines, this
   condition reads:
          [T]he defendant will receive instructions from the court or the
          probation officer about how and when to report to the
          probation officer, and the defendant shall report to the
          probation officer as instructed.
   U.S.S.G. § 5D1.3(c)(2).
          The final challenged written condition is the “notify” condition. The
   condition states:
          As directed by the probation officer, the defendant shall notify
          third parties of risks that may be occasioned by the defendant’s
          criminal record or personal history or characteristics, and shall
          permit the probation officer to make such notifications and to
          confirm the defendant’s compliance with such notification
          requirement.
   Cf. U.S.S.G. § 5D1.3(c)(12) (2015). 5 The post-2016 Guidelines altered the
   prior phrasing of this condition to read:
           If the probation officer determines that the defendant poses a
           risk to another person (including an organization), the
           probation officer may require the defendant to notify the
           person about the risk and the defendant shall comply with that
           instruction. The probation officer may contact the person and




           4
               Goosby is likewise the only defendant to challenge this condition.
           5
               Jose Zamudio challenges this condition.




                                                  9
Case: 19-10649       Document: 00516016452             Page: 10      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

           confirm that the defendant has notified the person about the
           risk.
   U.S.S.G. § 5D1.3(c)(12).
           This court held these cases in abeyance pending decision in Diggles.
   After the en banc court handed down its opinion in Diggles, the Government
   moved for a limited remand in approximately two dozen similar cases to allow
   the sentencing district courts either to correct clerical errors in the written
   judgments or, alternatively, to clarify the courts’ intent in imposing the
   challenged supervised release conditions. This court granted the motions,
   and, on remand, the Government filed unopposed motions to correct clerical
   errors in the relevant written judgments pursuant to Federal Rule of Criminal
   Procedure 36. The Government alternatively requested clarification of the
   record in each case. Four of the five sentencing courts granted these motions.
           However, the district judge assigned the group of cases now before us
   denied the motions to correct any clerical errors and instead granted the
   alternative motion to clarify. In doing so, the judge determined that the
   motions “proceed[ed] on the assumption that [the] court intended to impose
   as standard conditions of supervision in each of the cases the conditions that
   are prescribed by [U.S.S.G.] § 5D1.3(c), but inadvertently failed to recognize
   that those conditions were changed” by the 2016 amendments to the
   Guidelines. The court rejected this characterization:
           The court is denying each of the motions to correct potential
           clerical error in the judgment because the conditions of
           supervision were not included in the judgments by clerical
           error, but were put and retained in the conditions of
           supervision intentionally because, as well as the undersigned
           can recall, of the court’s belief that they were appropriate
           conditions considering the nature of most of the criminal
           litigation, drug-trafficking cases, the court deals with, and that




                                             10
Case: 19-10649       Document: 00516016452             Page: 11      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

           most of the grounds of revocation the court faces when
           handling a motion to revoke a term of supervised release are
           violations of prohibitions against use or possession of illegal
           controlled substances. . . .
           [B]ut the court is providing the following clarification as to the
           court’s reasons for including those conditions in the standard
           conditions of supervision that the court routinely has been
           using in its criminal cases, for approximately twenty years.
   The district court thus affirmed its intention to impose the conditions of
   supervised release outlined in the defendants’ written judgments.
          Given the sentencing court’s clarification, the defendants in these
   cases contend that there is an impermissible conflict between the written
   conditions of supervised release and the court’s oral pronouncement of their
   sentences. We address each condition in turn.
                                             II.
          In the sentencing context, “[w]hen a defendant objects for the first
   time on appeal, we usually review only for plain error.” Diggles, 957 F.3d at
   559. “But we do not review for plain error when the defendant did not have
   an opportunity to object in the trial court.” Id. (citing Fed. R. Crim. P.
   51(b)). “That principle applies when a defendant appeals a court’s failure to
   pronounce a condition that later appears in the judgment.” Id. (citations
   omitted). When “the district court had not made any mention of the
   condition at sentencing, nor was there any indication that the [Presentence
   Investigation Report] proposed the challenged condition[,]” no forfeiture of
   the issue occurs. Id. (citations omitted). Accordingly, the court reviews
   these challenges for an abuse of discretion. United States v. Bigelow, 462 F.3d
   378, 381 (5th Cir. 2006).




                                             11
Case: 19-10649       Document: 00516016452             Page: 12      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

           Consistent with Diggles, the parties agree that the standard of review
   for all the defendants’ sentences except Goosby’s should be abuse of
   discretion. The record bears out that none of the defendants, other than
   Goosby, were given notice that the court intended to impose its own set of
   “standard” release conditions distinct from the updated conditions in
   § 5D1.3(c). Thus, we review the conditions challenged by those defendants
   for abuse of discretion.
           The parties disagree whether Goosby’s challenges should be reviewed
   for abuse of discretion or plain error. Because, for the reasons stated below,
   we believe Goosby had notice of the conditions of supervised release at issue
   and had an opportunity to object, we review her challenges for plain error.
                                            III.
           “The district court must orally pronounce a sentence to respect the
   defendant’s right to be present for sentencing.” Diggles, 957 F.3d at 556
   (citing United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001)). The
   district court may impose supervised release conditions by orally adopting
   “courtwide or judge-specific standing orders that list conditions” by
   reference, but this must be done when the defendant is present and the
   defendant must be provided a document containing the adopted conditions
   in order to have an opportunity to object. Id. at 561, 561 n.5; see United States
   v. Garcia, 983 F.3d 820, 824 (5th Cir. 2020).
           If a term or condition of a sentence in the court’s written judgment
   conflicts with the oral sentence, the oral sentence controls. Id. at 557. Such
   a conflict exists when the written judgment “broadens the pronounced
   requirements of supervised release.” United States v. Rivas-Estrada, 906
   F.3d 346, 350 (5th Cir. 2018). “If, however, there is ‘merely an ambiguity’
   between oral and written sentences, ‘then “[this court] must look to the




                                             12
Case: 19-10649       Document: 00516016452             Page: 13      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

   intent of the sentencing court, as evidenced in the record,” to determine the
   defendant’s sentence.’” United States v. Vasquez-Puente, 922 F.3d 700, 703
   (5th Cir. 2019) (quoting United States v. Torres-Aguilar, 352 F.3d 934, 935
   (5th Cir. 2003)).      If an ambiguity—rather than a conflict—between a
   defendant’s written and oral sentences can be reconciled, then the district
   court did not abuse its discretion by including an unpronounced condition in
   the written sentence. See id. at 704–05.
           The basic question in each of the cases before us is whether there is a
   conflict, or a mere ambiguity, between the defendants’ oral and written
   sentences regarding the challenged conditions. That question in mind, we
   address each condition in turn.
           A. “Shall-not-frequent” condition
           The defendants assert that the shall-not-frequent condition in their
   written judgments conflicts with the oral pronouncement of their sentences.
   They argue that though the oral pronouncement implied a prohibition of
   interactions with certain individuals, the district court did not mention a
   prohibition regarding frequenting certain places.                  Conversely, the
   Government contends that no conflict exists because the shall-not-frequent
   condition is merely redundant with a separate condition that also states the
   defendants may not associate with individuals known to be engaged in
   criminal activity. Indeed, the Sentencing Commission indicated that it
   deleted the challenged provision in 2016 amendments to the Guidelines
   because the shall-not-frequent provision was “redundant with other
   conditions” and “is encompassed by the ‘standard’ condition that
   defendants not associate with those they know to be criminals or who are
   engaged in criminal activity.” 2016 U.S.S.G. Manual – Supplement to
   Appendix C (November 1, 2016) 169.




                                             13
Case: 19-10649       Document: 00516016452             Page: 14      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

           The defendants have the better argument. Comparing the text of the
   shall-not-frequent condition imposed by the district court with the “do-not-
   associate” condition carried forward in the post-2016 Guidelines reveals that
   the shall-not-frequent condition “broadens the pronounced requirements of
   supervised release” beyond those stated in the do-not-associate condition.
   Rivas-Estrada, 906 F.3d at 350. There is some redundancy between the two
   conditions; the shall-not-frequent condition imposed by the district court
   would also proscribe association with individuals found in the places
   rendered off-limits. But the district court’s condition goes further, barring
   defendants from frequenting “places where controlled substances are
   illegally sold, used, distributed, or administered.” Cf. United States v. Huor,
   852 F.3d 392, 404 (5th Cir. 2017) (concluding that special condition
   prohibiting a sex offender from “residing or going places” frequented by
   minors was not orally pronounced, such that there was a conflict between the
   oral and written sentences). Even given some redundancy, practically
   speaking, avoiding certain people is distinct from, and perhaps more
   straightforward than, avoiding certain places.
           As a ready example, if a grocery store parking lot was a place where
   drug activity occurred, the defendants would violate the shall-not-frequent
   condition by simply going to the grocery store for food—even if they
   interacted with no one while walking through the parking lot to the store. It
   is true that the Sentencing Commission determined that the thrust of the
   condition—“that defendants not associate with those they know to be
   criminals or who are engaged in criminal activity”—was redundant with
   other, more tailored conditions, including the do-not-associate condition.
   But it is also apparent that the shall-not-frequent condition is broader, and
   distinct, in the conduct it prohibits. As a result, the district court was
   required to pronounce the shall-not-frequent condition during the



                                             14
Case: 19-10649       Document: 00516016452             Page: 15      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

   defendants’ sentencing hearings yet failed to do so. The resulting conflict
   between the defendants’ orally pronounced and written sentences cannot be
   reconciled, and the district court’s “clarification” on remand did not address
   the Diggles issue.      Therefore, the condition must be excised from the
   defendants’ written judgments.
           Generally, we have remanded cases like these for the district court
   either to conform the judgment to the oral pronouncement by striking
   unpronounced conditions, e.g., United States v. Omigie, 977 F.3d 397, 407 (5th
   Cir. 2020), or to resentence the defendants, e.g., United States v. Brown, 855
   F. App’x 176, 179–80 (5th Cir. 2021) (per curiam). Here, however, given the
   time that has passed and the fact that these cases have been remanded once
   before, we instead exercise our discretion to modify the defendants’
   judgments by striking the shall-not-frequent condition imposed by the
   district court and otherwise affirming the judgments. See United States v.
   Elkins, 335 F. App’x 457, 459 (5th Cir. 2009) (per curiam).
           B. “Reporting” and “paraphernalia” conditions
           Nicole Goosby challenges the reporting and paraphernalia conditions
   that the district court reimposed when it revoked her supervised release in
   2019. Goosby was originally sentenced on January 25, 2013, and her original
   sentence included the two conditions. In 2013, these conditions were also
   included among the standard Guidelines conditions. As with the other
   challenged conditions, the 2016 Guidelines amendments modified the
   conditions, so the standard Guidelines conditions now diverge from the
   district court’s “standard” conditions. Goosby contends that, as a result,
   there is a conflict between the district court’s oral incorporation of
   “standard” reporting and paraphernalia conditions during her revocation
   hearing and the conditions that were included in her written judgment.




                                             15
Case: 19-10649       Document: 00516016452             Page: 16      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

           As noted, the parties disagree on the appropriate standard of review
   for Goosby’s challenges. “When a defendant fails to raise a pronouncement
   objection in the district court, review is for plain error if the defendant had
   notice of the conditions and an opportunity to object.” Diggles, 957 F.3d at
   563. Goosby did not object during her revocation hearing; the question is
   whether she had notice of the conditions and an opportunity to object. She
   contends she had no notice, while the Government asserts she did. The
   record supports the Government’s assertion.
           As in the other cases before us, the district court stated its intention
   during Goosby’s revocation hearing to impose “the standard conditions that
   will be set forth in the judgment.” Though Goosby points to the differences
   between the post-2016 Guidelines and the district court’s “standard”
   conditions to contend that she had no notice or opportunity to object, the
   transcript of Goosby’s revocation hearing reveals she did. During the
   hearing, Goosby’s counsel challenged another of her 2013 conditions of
   supervised release, and the district judge assuaged that concern.
   Specifically, Goosby’s counsel referenced two conditions from Goosby’s
   2013 sentence: that she was not to consume alcohol, and that she was
   prohibited from excessively drinking alcohol. Counsel asked for clarification
   of which condition controlled, and the district judge said that the court would
   remove the word “excessive” to conform the conditions. Goosby’s counsel
   did not object to any other condition. But the exchange demonstrates that
   Goosby had notice that her prior supervised release conditions were at issue
   during her revocation hearing and that she availed herself of the opportunity
   to object to other prior conditions. Because she did not object to the two
   conditions she now challenges on appeal, we review her claims for plain error.




                                             16
Case: 19-10649       Document: 00516016452             Page: 17      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

           For us to disturb the district court’s judgment, Goosby must show
   that “(1) there was error, (2) the error was plain, (3) the error affected [her]
   substantial rights, and (4) the error seriously affected the fairness, integrity
   or public reputation of judicial proceedings.” United States v. Rodriguez-
   Parra, 581 F.3d 227, 229 (5th Cir. 2009) (quoting United States v. Redd, 562
   F.3d 309, 314 (5th Cir. 2009)). Even assuming that the district court plainly
   erred by failing properly to pronounce the challenged conditions, we are
   hard-pressed to conclude that any error affected Goosby’s substantial rights
   or the fairness, integrity, or reputation of judicial proceedings. Goosby had
   notice of the reporting and paraphernalia conditions because they were part
   of her original sentence imposed in 2013. And the revocation hearing
   transcript shows that she was aware that the district court intended simply to
   reimpose the conditions, yet she lodged no objection. She was subject to
   these conditions before revocation of her supervised release, and is subject to
   the same conditions going forward. Against this backdrop, Goosby cannot
   demonstrate reversible error in the district court’s reimposition of these
   conditions of supervised release.
          C. “Notification” condition
          Lastly, Jose Zamudio challenges the notification condition, which
   requires him, “[a]s directed by the probation officer,” to “notify third parties
   of risks” resulting from Zamudio’s “criminal record or personal history or
   characteristics . . . .” Like the other defendants, Zamudio points to the
   variance between the condition as imposed and the post-2016 Guidelines
   version of the notification condition. In 2016, the Guidelines condition was
   rephrased to provide an express threshold determination by the probation
   officer “that the defendant poses a risk to another person”; if so, then “the
   probation officer may require the defendant to notify the person about the




                                             17
Case: 19-10649       Document: 00516016452             Page: 18      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

   risk and the defendant shall comply with that instruction.”                  U.S.S.G.
   § 5D1.3(c)(12). Because of the different phrasing, Zamudio argues that there
   is an impermissible conflict between the district court’s oral pronouncement
   of his sentence and the eventual written judgment.
           Comparing the two versions of the condition, we fail to see any
   substantive conflict between them. Both require the defendant to notify third
   parties when the defendant poses a risk, at the discretion of the probation officer.
   No other duties or rights are affected by the change in sentence structure of
   the notify condition. Both versions ultimately vest discretion in the probation
   officer to require the same thing: notification by a defendant to third parties
   (or “another person” or organization) of risks posed by the defendant on
   supervised release. Because the two conditions are reconcilable, at worst
   there is merely an ambiguity between the district court’s oral pronouncement
   and Zamudio’s written sentence. This ambiguity is easily reconciled given
   that the two conditions are congruous. Therefore, the district court did not
   abuse its discretion in imposing this condition of supervised release. See
   Vasquez-Puente, 922 F.3d at 704–05.
                                            IV.
           We AFFIRM the district court’s ruling with respect to the
   conditions of supervised release challenged by defendants Goosby and
   Zamudio. We MODIFY the conditions of supervised release imposed by the
   district court in sentencing defendants Castillo, Russell, Hoyos, Lopez-
   Campos, Wright-Nasalki, Tarin-Valerio, Cantrell, and Ramos-Quezada by
   striking the condition that “[t]he defendant[s] shall not frequent places
   where controlled substances are illegally sold, used, distributed, or
   administered” from their written judgments and AFFIRM                               AS




                                             18
Case: 19-10649       Document: 00516016452             Page: 19      Date Filed: 09/16/2021




                                        No. 19-10649

   c/w Nos. 19-10712, 19-10821, 19-11220, 19-11224, 19-11241, 19-11265, 19-11290, 20-10026,
                                     20-10037, 20-10237

   MODIFIED. Finally, we DISMISS defendant Guevara-Bonilla’s appeal
   (No. 19-10821) as moot.
           AFFIRMED in part; MODIFIED AND AFFIRMED in part;
   and DISMISSED in part.




                                             19